Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an identification article. The closest prior art, Azuma et al. (USPN       4,479,145), shows a similar system, in which, a photographic image depicting an individual associated with the identification article and a graphical element comprising one or more line patterns, each line pattern including one more or line segments (Please note, column 2, lines 50-65. As indicated information on design is represented as binary information. In another embodiment of the invention, the apparatus is provided with detection means for detecting by means of the binary information, the characteristics of pattern on design which should appear on the scanning line and for giving to the detected characteristics a determined binary code representative of said characteristics and memory means provided with a determined number of bits, the number corresponding to the number by which the picture element on the scanning line is divided, and adapted to memorize the binary code by said detection means from the bit corresponding to the bit position where the characteristics of pattern on design should appear. The information relating to the characteristics of pattern on design is stored in said memory means in a compressed form). However, Azuma et al. fail to address: “wherein line segments being embedded within a background pattern of the identification article, wherein at least a portion of a line segment of a line pattern corresponding to encoded binary data, the encoded binary data representing information that is descriptive of one or more attributes of an individual, and the encoded binary data being configured for interpretation by a processing unit of a computing device, and wherein a relative length of at least two distinct line segments of a line pattern differ based on a type of information that is represented by the encoded binary data”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, March 26, 2021